     Case 3:20-cv-00038-MMD-CLB Document 6 Filed 05/26/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     LAMARR ROWELL,                                     Case No. 3:20-cv-00038-MMD-CLB

7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      STEVE SISOLAK, et al.,                                  CARLA L. BALDWIN
9
                                  Defendants.
10

11          Pro se Plaintiff Lamarr Rowell brought this case asserting disability and age

12   discrimination under the Equal Protection Clause of the United States Constitution. (ECF

13   No. 1-1.) Before the Court is the Report and Recommendation (“R&R”) of United States

14   Magistrate Judge Carla L. Baldwin concerning Rowell’s application to proceed in forma

15   pauperis (“IFP Application”) (ECF No. 1), civil rights complaint (ECF No. 1-1), motion for

16   temporary restraining order (“TRO Motion”) (ECF No. 1-2), and motion for appointment of

17   pro bono counsel (ECF No. 1-3). (ECF No. 3.) Rowell was permitted to file an objection to

18   the R&R (id.) but has instead filed a “non-objection” (ECF No. 5). The Court will accept

19   and adopt the R&R in full.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

23   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

24   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

25   2003) (“De novo review of the magistrate judges’ findings and recommendations is

26   required if, but only if, one or both parties file objections to the findings and

27   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

28   ///
     Case 3:20-cv-00038-MMD-CLB Document 6 Filed 05/26/20 Page 2 of 2


1    (1983) (providing that the court “need only satisfy itself that there is no clear error on the

2    face of the record in order to accept the recommendation”).

3           In light of Rowell’s non-objection, the Court finds it unnecessary to engage in a de

4    novo review to determine whether to adopt Judge Baldwin’s R&R. The Court is also

5    independently satisfied that there is no clear error upon reviewing the complaint, ultimately

6    agreeing with Judge Baldwin’s finding that, inter alia, Rowell fails to state a viable equal

7    protection claim. (See ECF No. 3 at 5–7.)

8           It is therefore ordered, adjudged, and decreed that the Report and

9    Recommendation of Magistrate Judge Carla L. Baldwin (ECF No. 3) is accepted and

10   adopted in its entirety.

11          It is further order that the IFP Application (ECF No. 1) is granted.

12          It is further ordered that the Clerk of the Court file the complaint (ECF No. 1-1).

13          It is further ordered that the complaint is dismissed for failure to state a claim.

14          It is further ordered that the TRO Motion (ECF No. 1-2) is denied as moot.

15          It is further ordered that the motion for appointment of counsel (ECF No. 1-3) is also

16   denied as moot.

17          The Clerk is directed to enter judgment accordingly and close this case.

18          DATED THIS 26th day of May 2020.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                   2
